DETAILED ACTION
Application Redocketed
The instant application has been redocketed to Examiner Gregory Grosso for further action on the merits.  The Examiner can be reached at (571)270-1363.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Applicant has argued on page 11 that Brown (WO2017085470A1) teaches four calibration techniques, with none generating light.  However, Brown clearly describes a calibrating light source in the fourth embodiment, teaching “a reference pattern 2213, is formed on the working plane 2 110 using another one of the optical modules 2106 or another device, such as a device 2124 for projecting a structured light pattern onto the working plane 2110 [p.68 ll. 25-30]”.
The Applicant has argued on pages 10-13 that Brown does not teach “at least three light reference marks” from “at least three marking devices”.  The Examiner acknowledges that Brown teaches one light producing device, (ex - Fig. 22, item 2124) used for calibration.  Brown teaches one point of laser/optical module area overlap can be used to calibrate an array of optical modules [p. 22 line 21 – p. 23 line 4].  However, the use of three or more marking devices to make three or more respective light reference marks is not understood to produce a combined effect greater than the sum of their separate effects.  The Applicant has argued that a single marking device would have to be re-oriented to each desired reference mark location and would extend calibration time; but a time saving feature is not necessarily a patentable feature.  A mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04(VI)(B).
The Examiner respectfully disagrees that the Claim 21 and 43 argument is relevant that Brown teaches away from “a position of a geometric feature of the test pattern”.  Brown teaches that a calibration method detecting periodic properties is based upon “information determined from multiple ones of the geometric features [P.29, 1-8]”, supporting the claim element of “at least three light reference marks”. 
The arguments regarding other claim amendments and the patentability of new claims will be further discussed in the 35 USC 103 Claim Rejections section below.  

Claim Objections
Claim 44 objected to because of the following informalities: “the powder bed” lacks sufficient antecedent basis, as its independent claim 20 only cites “a laser device for laser processing a powder bed”, not the powder bed itself.  However, it is clear the instant specification discloses a powder bed-type additive manufacturing device.  Appropriate correction is required.
For the sake of compact prosecution, claim 44 will be examined as if “the powder bed” was cited with proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-25, 27, 29-30, 40-42, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO2017085470A1; US equivalent cited in an IDS submitted 20 Dec 2019 but a copy of the WO publication is provided herewith; hereinafter “Brown”).

	Regarding claim 20, Brown teaches a system for powder-bed-based additive manufacturing a workpiece, the system comprising: 
a housing (2101, Fig. 22; NOTE- the figures in the WO publication are not presented in order and can be found in the middle of the specification, before the claims, and after the claims) comprising a construction volume (see Fig. 22 showing the volume within the housing for building a workpiece), wherein the construction volume comprises a construction area (2110, Fig. 22); 
at least three marking devices (three of 2105 a-d, Fig. 23 and also device 2124) fixed within or on (see Fig. 22 showing 2105a-d and 2124) the housing, wherein each marking device is suitable for projecting a light reference mark (see Fig. 22; p.68 ll. 25-30; see also Figs. 14-16 and 24-26 and accompanying text; p. 66 ll. 9-30) reference mark onto a workpiece (see Fig. 22 showing the building up of a workpiece) arranged on the construction area and/or onto the construction area (see Fig. 22); 
a laser device (one of 2105 a-d, Fig. 23) for laser processing a powder bed for generating a workpiece (see Fig. 22 and accompanying text) on the construction area by means of additive manufacturing (see title), wherein the laser device is configured for laser processing (see fig. 22 showing laser processing) an associated working area, wherein the laser device comprises a detection device (one of 2123a-d, see fig. 22; optical modules 2106) configured for detecting the light reference marks; and 
a control unit (Fig. 22, controller 2140; [p. 65, II 25-30]) configured for calibrating (p.68 lines 15-25 teaches calibration based on the reference lights or mark; p. 66 ll. 9-30) the laser device based on the light reference marks detected by the detection device.
Brown teaches calibrating a laser device based on three or more detected light reference marks projected by respective marker devices (see Fig. 22 and 23 showing four laser devices 2105a-d for calibration and additionally has another light device 2124 for projecting a structured light pattern).
Brown teaches calibrating a laser device based on three or more detected light reference marks projected by respective marker devices simultaneously (p. 66 ll. 9-30 teach that all the lasers may focus on the same spot in multiple locations across the working plane to calibrate the laser devices).
Brown teaches four devices (Fig. 23, items 2106a-d) connected to the laser in the four quadrants of the construction area, but Brown does not teach three or more of the stand-alone item 2124, which can also clearly providing a light pattern for calibration of optical sensors/lasers [p. 68, lines 25-30].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to use item 2124 instead of item 2106 to generate a light reference pattern, as Brown teaches the two items serve the same purpose and are interchangeable.  Fig. 23 shows four item 2106 devices; however, Fig. 22 only shows one 2124 device.  It would be prima facie obvious to duplicate the number of 2124 reference pattern marking devices to four to match the number and location of 2106 devices.
The use of four marking devices (duplication of Fig. 22, item 2124), one above each quadrant of the construction area, to make four respective light reference marks is not understood to produce a combined effect greater than the sum of their separate effects.  A mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04(VI)(B).
	
Regarding claim 21, Brown teaches that the four lasers taught therein may point at the same intersecting reference point in multiple locations in order to calibrate the laser modules via the optical detector (p. 66 ll. 9-30). Brown teaches “multiple” locations, which implies it is more than two. 
In another embodiment Brown teaches that a structured light pattern may be projected by device 2124 or that the structured light pattern may be emitted by the optical laser modules themselves (2106a-d in Fig. 22; p. 68 l. 26 to p.70 l. 11). Brown also teaches that the lasers may be calibrated via a first and second reference pattern that are overlapping (p. 69 ll. 6-20) and the overlapping reference patterns may be produced by the laser modules (p. 69 ll. 6-20).  Finally, Brown teaches that the reference pattern may have features that repeat in the x direction and features that repeat in the y direction (p. 69 ll. 6-20). 
Thus, it is likely that Brown meets the limitations of claim 21 considering that an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency.
However, where the limitation “wherein the line-shaped light reference marks intersect pairwise at least three corresponding intersection points” is given weight as imparting a structural limitation it appears such a process would have been obvious to a person having ordinary skill in the art before the effective filing date in view of Brown’s disclosure. As stated above, Brown teaches the overlapping of laser points, laser light patterns, and Brown further teaches that a permanent intersection pattern may be used to calibrate the laser modules (see Fig. 26 and accompanying text). A person having ordinary skill in the art before the effective filing date would have been motivated to use overlapping line-shape intersection points in order to ensure greater accuracy of calibration and laser sintering of the object. 
Regarding claim 22, Brown teaches comprising a plurality of laser devices (see Fig. 23 showing laser devices 2105a-d), wherein each laser device is configured for laser processing an associated working area (p. 2 ll 1-8 teaches scanning in zones for each laser), wherein the working areas cover a common overlap area (p. 66 ll. 9-30 teach that all the lasers may focus on the same spot in multiple locations across the working plane) which corresponds to the construction area or comprises the construction area, wherein the plurality of laser devices are configured for simultaneously (p. 66 ll. 9-30 teach that all the lasers may focus on the same spot in multiple locations across the working plane) parallel laser processing the construction area, wherein each laser device comprises a detection device (2123a-d, Fig. 22) configured for detecting the light reference marks and/or intersection points (p. 66 ll. 9-30 teaches calibrating based upon intersecting laser points); and wherein the control unit is configured for calibrating (p. 66 ll. 9-30 teaches calibrating based upon intersecting laser points) the plurality of laser devices and/or for synchronizing different laser devices with each other, based on the light reference marks and/or the intersection points (p. 66 ll. 9-30 teaches calibrating based upon intersecting laser points) detected by the detection devices.
Regarding claim 23, Brown teaches further comprising a cover element (laser window 2107) suitable for covering the housing, wherein the at least two marking devices are preferably fixed in or onto (Fig. 23 shows the laser elements fixed over the cover 2107) the cover element.
Regarding claim 24, Brown teaches wherein the at least three marking devices (see Fig. 23 showing 2105a-d outside of the housing) are arranged outside of the housing.
Regarding claim 25, Brown teaches wherein the plurality of laser devices comprises at least four laser devices (see Fig. 23 showing 2105a-d), each of which is suitable for processing the entire construction area in parallel (p.66 ll. 9-18 teaches all four lasers melting at the same time; p. 2 ll.1-8 teaches scanning in zones for each laser) for manufacturing the workpiece.
Regarding claim 27, Brown teaches wherein the system further comprises a removable reference mark plate (p. 36 ll. 21-31 teaches placing a removable reference artifact in the working plane 1110; p.38 ll. 10-15, see Figs. 14-16) that can be arranged in or on the construction area, wherein the removable reference mark plate comprises the one or more reference marks (p. 36 ll. 21-31 teaches placing a reference artifact in the working plane 1110).
Regarding claim 29, Brown teaches wherein one or more of the marking devices are configured for projecting (the lasers in Brown are capable of projecting in the working zone) the corresponding light reference mark onto an outer perimeter (p. 66 ll. 9-30 teach that all the lasers may focus on the same spot in multiple locations across the working plane, which could be in the outer perimeter as the lasers are capable of projecting to any area of the build surface together; an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency) of the construction area, or at a distance from the outer perimeter which does not exceed 10% of the dimension of the construction area.
Regarding claim 30, Brown teaches wherein the laser device comprises: a laser light source (2105a-d, Fig. 22) configured for generating laser light for laser processing a workpiece; a deflection unit (2121a-d, Fig. 22) configured for deflecting and scanning light; and a wavelength- selective optical element (2122a-d, Fig. 22) arranged between (see Fig. 22) the deflection unit and the laser light source, wherein the wavelength-selective optical element is at least partially reflecting (p. 65 ll. 11-20) for one or more wavelengths of the laser light and at least partially transparent (p. 65 ll. 11-20) for one or more wavelengths of the light reference marks, or vice versa; wherein the wavelength-selective optical element is further configured for decoupling (p. 65 ll. 11-20) the light of the light reference marks and direct it (see Fig. 22) at the detection device.
Regarding claim 40, Brown teaches the laser device (Fig. 22, showing items 2105a&c – two of the four laser devices) is structurally independent from the marking device (Fig. 22, item 2124), which has been duplicated in the rejection of claim 20.  
Regarding claim 41, Brown teaches the marking devices (Fig. 22, item 2124) are configured for simultaneously projecting the at least three light reference marks on the construction area and/or onto the construction area.  Brown teaches first and second reference and test patterns are made as a square-shaped series of parallel lines, with another series of lines oriented perpendicularly on the x-y axis (Fig. 14, items 1203a, 1203b).  
Regarding claim 42, Brown teaches the at least three marking devices are configured for projecting the at least three light reference marks at respective different locations on the construction area and/or onto the construction area.  The duplication of parts of the marking device (Fig. 22, item 2124) would provide respective pattern in a different location on the construction area.
Regarding claim 44, Brown teaches the at least three marking devices are configured for projecting the at least three light reference marks in a first wavelength range, a visible wavelength [p.65 lines 11-20], and wherein the laser device is configured for laser processing the powder bed using laser light in a second wavelength range different from the first wavelength range [p.65 lines 11-20].  
Regarding claim 45, Brown teaches the at least three marking devices (Fig. 22, item 2124) are arranged outside a vertical projection of the laser device (vertical line drawn from the laser contact points (2118a & 2118c) with respective steering optics (2121a & 2121c).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO2017085470A1; US equivalent cited in an IDS submitted 20 Dec 2019 but a copy of the WO publication is provided herewith; hereinafter “Brown”), in view of Von Burg (US 20180085998 A1). 
Regarding claim 28, Brown teaches wherein at least one of the marking devices comprises a laser light source (p. 68 l. 26 to p. 69 l. 11 teaches that the laser optical modules may produce the reference pattern) and/or, wherein at least one of the marking devices is configured for generating laser light for generating the light reference mark (p. 68 l 26 to p. 69 l. 11 teaches that the laser optical modules may produce the reference pattern), 
Brown fails to explicitly teach said laser light having one or more wavelengths between 405 nm and 850 nm, preferably between 490 nm and 640 nm and particularly preferably between 490 nm and 540 nm.
In the same field of endeavor Von Burg teaches that a laser may emit light in the visible spectrum ([0018]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Brown and Von Burg as Von Burg teaches that using the visible spectrum is helpful as it makes optical adjustments during the additive manufacturing process safer ([0018]). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO2017085470A1; US equivalent cited in an IDS submitted 20 Dec 2019 but a copy of the WO publication is provided herewith; hereinafter “Brown”), in view of Ashton (US20160236279A1). 
Regarding claim 43, Brown teaches marking devices making a light calibration pattern comprising squares, each made of a series of parallel lines that are perpendicular to the lines of the adjacent squares (Fig. 25).
Brown is silent on the at least three light reference marks are cross-shaped or point-shaped.  
However, the prior art of Ashton teaches a powder bed additive manufacturing system wherein a calibration artefact containing a grid-like pattern (Fig. 11a) is placed on the powder bed [0100].  Ashton teaches the edges of each square can be detected by image analysis [0100], and “steerable optics 175 are moved such that a corner 209 at which four squares intersect is located at a centre of the image captured” [0101].  A “corner at which four squares intersect” would prima facie obviously comprise a point or a cross shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the grid pattern taught by Ashton in place of the Brown teaching of marking devices making a light calibration pattern comprising squares, each made of a series of parallel lines that are perpendicular to the lines of the adjacent squares (Fig. 25).  This would predictably result in a grid-shaped light pattern formed by a marking device onto a powder bed in the apparatus taught by Brown, in view of Ashton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                  
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742